                 Case 2:18-cv-01253-RAJ Document 72 Filed 06/01/20 Page 1 of 5



                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
     MERLE NICHOLS,
9
                    Plaintiff,
10                                                     Case No. 2:18-cv-01253-RAJ-MAT
            v.
11                                                     ORDER OVERRULING
     GEICO GENERAL INSURANCE                           OBJECTIONS AND AFFIRMING
12                                                     ORDERS OF MAGISTRATE
     COMPANY,                                          JUDGE
13
                    Defendant.
14
15                                    I.   INTRODUCTION
16          This matter comes before the Court on Defendant’s Objection/Request for
17   Clarification of Order Granting in Part and Denying in Part Plaintiff’s Motion to Compel
18   (Dkt. # 59) and Plaintiff’s Objection to Order from Magistrate and Request for
19   Reconsideration of April 30 Order on Discovery (Dkt. # 70). For the reasons below, the
20   Court OVERRULES the objections (Dkt. ## 59, 70) and AFFIRMS the orders (Dkt.
21   ## 56, 67).
22                                    II. BACKGROUND
23          The parties object to Magistrate Judge Mary Alice Theiler’s two discovery orders.
24   Defendant Geico General Insurance Company (“GEICO”) objects to the order on
25   Plaintiff Merle Nichols’s motion to compel (Dkt. # 56), while Mr. Nichols objects to the
26   order on GEICO’s motion for protective order (Dkt. # 67). At bottom, the parties seek
27   clarification. They believe that there are ambiguities and inconsistencies in the orders,
28   ORDER – 1
              Case 2:18-cv-01253-RAJ Document 72 Filed 06/01/20 Page 2 of 5




1    and they hope to resolve them using Rule 72 of the Federal Rules of Civil Procedure.
2           A.     Magistrate’s Order on Motion to Compel
3           Mr. Nichols served discovery on GEICO. In one request, Request for Production
4    No. 3, Mr. Nichols sought “all correspondence and/or other communication that refers or
5    relates to Defendant’s engagement of physicians (or groups of physicians) to evaluate
6    [Personal Injury Protection] claims made to you by [Personal Injury Protection] claimants
7    in the State of Washington from July 24, 2012, to the present.” Dkt. # 26-3 at 8. Later,
8    Mr. Nichols moved to compel GEICO to produce these documents. Dkt. # 25. The
9    magistrate granted that motion in part and denied it in part. Dkt. # 56.
10          Regarding RFP No. 3, the magistrate’s order stated that “GEICO shall produce all
11   responsive documents” and that “GEICO shall not object to [Mr. Nichols’s] efforts to
12   obtain responsive documents from third parties.” Id. at 2. Separately, it instructed
13   GEICO to extract a 500-claim sample (the “Sample Review”) from the total number of
14   Personal Injury Protection claims during a six-year class period Id. at 3. In responding to
15   RFP No. 3, the magistrate held that GEICO “shall provide any direct correspondence
16   found in the Sample Review between GEICO and any physician or medical provider
17   which discusses or involves an [independent medical examination] being performed by
18   the medical provider to an individual claimant.” Id. at 3-4.
19          GEICO sought clarification of this order by filing an “objection/clarification”
20   under Local Rule 72. Dkt. # 59 at 2. It asserted that the order contained one
21   inconsistency and one ambiguity.
22          The inconsistency: in one part of the order, the magistrate held that “GEICO shall
23   produce all responsive documents,” but elsewhere it held that “[i]n responding to RFP
24   No. 3, it shall provide any direct correspondence found in the Sample Review.” Id. at 3
25   (second emphasis in original). Thus, GEICO was unsure whether the magistrate intended
26   for GEICO to produce all responsive documents or to produce only the responsive
27   documents found in the 500-claim sample review. Id. at 2-3.
28   ORDER – 2
              Case 2:18-cv-01253-RAJ Document 72 Filed 06/01/20 Page 3 of 5




1           The ambiguity: the magistrate held that “GEICO shall not object to any such
2    efforts to obtain responsive documents from third parties.” Id. at 4. GEICO was unsure
3    whether this prohibited them from asserting any objections to third-party discovery
4    requests, even those exceeding the limits under the Federal Rules of Civil Procedure or
5    under federal law more broadly. Id. at 4.
6           B.     Magistrate’s Order on Motion for Protective Order
7           Weeks later, Mr. Nichols served subpoenas on three Washington independent
8    medical examination providers, prompting GEICO to move for a protective order. Dkt.
9    # 67 at 2. The magistrate granted the motion in part and denied it in part. Id. at 11.
10   Clarifying the supposed inconsistency above, the magistrate explained, “Contrary to
11   GEICO’s contention, the Court did not limit allowable discovery to the sample produced
12   in response to [RFP No. 3] and, indeed, explicitly provided for plaintiff’s ability to seek
13   discovery from third parties.” Id. at 6 (emphasis added).
14          Later in the order, however, the magistrate excised Request 11 of the subpoenas
15   because it sought information outside the Sample Review. Id. at 11. Request 11 sought
16   “[a]ll completed medical examination reports performed by [the third party] on behalf of
17   GEICO in the State of Washington between July 24, 2012 and July 7, 2018.” Id. at 10
18   (second alteration in original). The magistrate reasoned that the request sought “claim
19   information exceeding that allowed for in the representative sample of claims for class
20   certification discovery.” Id. (emphasis added). Thus, it concluded, this request sought
21   discovery “exceeding that found relevant and proportional to the needs of this case at this
22   stage of the proceedings.” Id.
23          Mr. Nichols objected to the magistrate’s order under Local Rule 72 and requested
24   reconsideration. Dkt. # 70. He argued that the magistrate’s exclusion of Request 11
25   (because it sought information “exceeding that allowed for in the representative sample
26   of claims for class certification discovery”) contradicted the magistrate’s earlier holding
27   (that “[c]ontrary to GEICO’s contention, the [magistrate] did not limit allowable
28   ORDER – 3
              Case 2:18-cv-01253-RAJ Document 72 Filed 06/01/20 Page 4 of 5




1    discovery to the sample”). Id. at 3-4.
2                                       III. DISCUSSION
3           Under Rule 72 of the Federal Rules of Civil Procedure, a party may object to
4    nondispositive orders, and the district judge must “modify or set aside any part of the
5    order that is clearly erroneous or is contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R.
6    Civ. P. 72. Discovery motions are nondispositive, pretrial motions subject to the clearly
7    erroneous or contrary to law standard of review. Dagdagan v. City of Vallejo, 263 F.R.D.
8    632, 637 (E.D. Cal. 2009). A magistrate’s factual determinations are reviewed for clear
9    error, permitting a district court to overturn those determinations only if the district court
10   reaches a “definite and firm conviction that a mistake has been committed.” Perry v.
11   Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010) (quoting Wolpin v. Philip Morris
12   Inc., 189 F.R.D. 418, 422 (C.D. Cal. 1999)). The magistrate’s legal conclusions, on the
13   other hand, “are reviewed de novo to determine whether they are contrary to law.” Id.
14          Rule 72 is a poor fit here. By and large, the parties do not contest the magistrate’s
15   factual or legal determinations, nor do they seek to “modify or set aside” parts of the
16   order. Instead, they seek clarification of supposedly contradictory or ambiguous terms.
17          GEICO’s objection to the motion compel order points to no clearly erroneous
18   factual determinations or any legal conclusions that are contrary to law. It also does not
19   seek to modify or set aside any portion of the order. Rather, it seeks clarification.
20   GEICO was unsure whether the scope of Mr. Nichols’s discovery was limited to the 500-
21   claim Sample Review. Dkt. # 59 at 3. But, as discussed, the magistrate later clarified its
22   order by stating that it “did not limit allowable discovery to the sample.” Dkt. # 67 at 6.
23   And GEICO’s other request for clarification is largely moot. GEICO previously
24   wondered whether the magistrate, by ordering GEICO not to object to Mr. Nichols’s
25   efforts to obtain third-party documents, intended to prevent GEICO from asserting any
26   objections to third party discovery, including discovery that would exceed the bounds of
27   federal law. Dkt. # 59 at 4-5. But, since entering that order, the magistrate heard and
28   ORDER – 4
              Case 2:18-cv-01253-RAJ Document 72 Filed 06/01/20 Page 5 of 5




1    decided GEICO’s motion for protective order related to third party discovery. Dkt. # 67.
2           Mr. Nichols’s objection is similarly ill-fitting. Despite observing that GEICO’s
3    Rule 72 objection was a “procedural[] irregular[ity],” Mr. Nichols filed an objection of
4    his own. Dkt. # 60 at 2. The objection points to no clearly erroneous factual
5    determinations or any legal conclusions that are contrary to law. And the Court will not
6    construe Mr. Nichols’s “request for reconsideration” as a motion for reconsideration.
7    The request is not “plainly labeled as such,” which is grounds for denial of such a motion,
8    and Mr. Nichols does not even cite the rule for motions for reconsideration, Local Rule
9    7(h), at all. Local Rules W.D. Wash. LCR 7(h).
10          In sum, the parties have failed to show that Rule 72 applies, and thus their
11   objections are overruled. That said, the Court believes that the parties’ discovery efforts
12   may benefit from clarification. To the extent that they still seek clarification on the
13   above, the parties may file a joint statement with the magistrate by no later than two
14   weeks from the entry of this order. The statement should be no longer than five pages
15   long and should clearly identify the portions of the magistrate’s orders that the parties
16   would like clarified.
17                                     IV. CONCLUSION
18          For the reasons above, the Court OVERRULES the parties’ objections (Dkt.
19   ## 59, 70) and AFFIRMS the magistrate’s orders (Dkt. ## 56, 67). No later than two
20   weeks from the entry of this order, the parties may file a joint statement with the
21   magistrate seeking clarification of the magistrate’s discovery orders.
22
23          DATED this 1st day of June, 2020.
24
25
26
                                                       A
                                                       The Honorable Richard A. Jones
27
                                                       United States District Judge
28   ORDER – 5
